 Case 14-42555             Doc 37         Filed 08/08/19 Entered 08/08/19 11:42:05                             Desc Main
                                             Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: ROXANNE M PAINTER                                                       ) Case No. 14 B 42555
                                                                            )
                                                                  Debtor    ) Chapter 13
                                                                            )
                                                                            ) Judge: CAROL A DOYLE

                                                  NOTICE OF MOTION



 ROXANNE M PAINTER                                                          DAVID M SIEGEL
                                                                            via Clerk's ECF noticing procedures
 3553 S HERMITAGE BASEMENT
 CHICAGO, IL 60609

   Please take notice that on September 03, 2019 at 9:15 am my designee or I will appear before the Honorable
   Judge CAROL A DOYLE at 219 South Dearborn Courtroom 742, Chicago, IL and present the motion set forth
   below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on August 08,
   2019.

                                                                               /s/ Tom Vaughn


                   TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS



 Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
 support thereof states:

 1.   On November 25, 2014 the Debtor filed a petition under Chapter 13 of Title 11 U.S.C.

 2.   The debtor's plan was confirmed on March 10, 2015.

      A summary of the debtor's plan follows:


      Monthly Payment $326.00                                      Last Payment Received: 08/06/2019


      Amount Paid $17,351.00                                       Amount Delinquent $517.58




 WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to the
 term of a confirmed plan, pursuant to § 1307 (c) (6).


                                                                             Respectfully submitted,

 TOM VAUGHN
                                                                             /s/ Tom Vaughn
 CHAPTER 13 TRUSTEE
 55 E. Monroe Street, Suite 3850
 Chicago, IL 60603
 (312) 294-5900
